Exhibit 10.2
(SILICON VALLEY BANK LOGO) [g24903g2490301.gif]
(Working Capital Line of Credit)
LOAN AND SECURITY AGREEMENT
     This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of October 14,
2010 (the “Effective Date”) is between SILICON VALLEY BANK, a California
corporation (“Bank”), with its principal place of business at 3003 Tasman Drive,
Santa Clara, California 95054 with a loan production office located at 3353
Peachtree Road, NE, Suite M-10, Atlanta, Georgia 30326 and ALIMERA SCIENCES,
INC., a Delaware corporation (“Borrower”), with its principal place of business
at 6120 Windward Parkway, Suite 290, Alpharetta, Georgia 30005, and provides the
terms on which Bank shall lend to Borrower, and Borrower shall repay Bank. The
parties agree as follows:
     1 ACCOUNTING AND OTHER TERMS
     Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP.
Notwithstanding the foregoing, all financial calculations (whether for pricing,
covenants, or otherwise) shall be made with regard to Borrower only and not on a
consolidated basis. The term “financial statements” includes the notes and
schedules. The terms “including” and “includes” always mean “including (or
includes) without limitation,” in this or any Loan Document. Capitalized terms
not otherwise defined in this Agreement shall have the meanings set forth in
Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meanings provided by the Code, to the extent such
terms are defined therein.
     2 LOAN AND TERMS OF PAYMENT
     2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank
the unpaid principal amount of all Advances hereunder with all interest, fees
and finance charges due thereon as and when due in accordance with this
Agreement.
     2.1.1 Financing of Accounts.
          (a) Availability. Subject to the terms of this Agreement, Borrower may
request that Bank finance specific Eligible Accounts. Bank may, in its good
faith business discretion, finance such Eligible Accounts by extending credit to
Borrower in an amount equal to the result of the Advance Rate multiplied by the
face amount of the Eligible Account (the “Advance”). Bank may, in its sole
discretion, change the percentage of the Advance Rate for a particular Eligible
Account on a case by case basis. When Bank makes an Advance, the Eligible
Account becomes a “Financed Receivable.”
          (b) Maximum Advances. The aggregate face amount of all Financed
Receivables outstanding at any time may not exceed the Facility Amount. In
addition and notwithstanding the foregoing, the aggregate amount of Advances
outstanding at any time may not exceed Twenty Million Dollars ($20,000,000.00).
          (c) Borrowing Procedure. Borrower will deliver an Invoice Transmittal
for each Eligible Account it offers. Bank may rely on information set forth in
or provided with the Invoice Transmittal. In addition, upon Bank’s request,
Borrower shall deliver to Bank any contracts, purchase orders, or other
underlying supporting documentation with respect to such Eligible Account.
          (d) Credit Quality; Confirmations. Bank may, at its option, conduct a
credit check of the Account Debtor for each Account requested by Borrower for
financing hereunder in order to approve any such

 



--------------------------------------------------------------------------------



 



Account Debtor’s credit before agreeing to finance such Account. Bank may also
verify directly with the respective Account Debtors the validity, amount and
other matters relating to the Accounts (including confirmations of Borrower’s
representations in Section 5.3) by means of mail, telephone or otherwise, either
in the name of Borrower or Bank from time to time in its sole discretion.
          (e) Accounts Notification/Collection. Bank may notify any Person owing
Borrower money of Bank’s security interest in the funds and verify and/or
collect the amount of the Account.
          (f) Early Termination. This Agreement may be terminated prior to the
Maturity Date as follows: (i) by Borrower, effective three (3) Business Days
after written notice of termination is given to Bank; or (ii) by Bank at any
time after the occurrence of an Event of Default, without notice, effective
immediately. If this Agreement is terminated (A) by Bank in accordance with
clause (ii) in the foregoing sentence, or (B) by Borrower for any reason,
Borrower shall pay to Bank a termination fee in an amount equal to (1) on or
prior to the Anniversary Date, Four Hundred Thousand Dollars ($400,000.00), and
(2) after the Anniversary Date, Two Hundred Thousand Dollars ($200,000.00) (the
“Early Termination Fee”). The Early Termination Fee shall be due and payable on
the effective date of such termination and thereafter shall bear interest at a
rate equal to the highest rate applicable to any of the Obligations, provided
that any applicable Early Termination Fee shall be reduced by fifty percent
(50.0%) in the event that the prepayment of outstanding Advances is made as a
condition precedent to, in connection with or immediately upon the acquisition
by Borrower (whether by merger or the acquisition of all or substantially all of
Borrower’s assets) by a non-affiliated third party, provided that no Event of
Default has occurred and is continuing. Notwithstanding the foregoing, Bank
agrees to waive the Early Termination Fee if Bank agrees to refinance and
redocument this Agreement under another division of Bank (in its sole and
exclusive discretion) prior to the Maturity Date.
          (g) Maturity. This Agreement shall terminate and all Obligations
outstanding hereunder shall be immediately due and payable on the Maturity Date.
          (h) Suspension of Advances. Borrower’s ability to request that Bank
finance Eligible Accounts hereunder will terminate if, in Bank’s sole
discretion, there has been a material adverse change in the business, results of
operation, financial condition or the prospect of repayment of the Obligations,
or there has been any material adverse deviation by Borrower from the most
recent SEC Reports or financial projections delivered to Bank pursuant to
Section 6.2(a)(iv) herein.
     2.2 Collections, Finance Charges, Remittances and Fees. The Obligations
shall be subject to the following fees and Finance Charges. Unpaid fees and
Finance Charges may, in Bank’s discretion, accrue interest and fees as described
in Section 9.2 hereof.
     2.2.1 Collections. Collections will be credited to the Financed Receivable
Balance for such Financed Receivable, but if there is an Event of Default, Bank
may apply Collections to the Obligations in any order it chooses. If Bank
receives a payment for both a Financed Receivable and a non-Financed Receivable,
the funds will first be applied to the Financed Receivable and, if there is no
Event of Default then existing, the excess will be remitted to Borrower, subject
to Section 2.2.6.
     2.2.2 Facility Fee. A fully earned, non-refundable facility fee of One
Hundred Thousand Dollars ($100,000.00) is due upon execution of this Agreement
(the “Facility Fee”).
     2.2.3 Finance Charges. In computing Finance Charges on the Obligations
under this Agreement, all Collections received by Bank shall be deemed applied
by Bank on account of the Obligations three (3) Business Days after receipt of
the Collections. Borrower will pay a finance charge (the “Finance Charge”) on
the Financed Receivable Balance which is equal to the Applicable Rate divided by
360 multiplied by the number of days each such Financed Receivable is
outstanding multiplied by the outstanding Financed Receivable Balance. The
Finance Charge is payable when the Advance made based on such Financed
Receivable is payable in accordance with Section 2.3 hereof. After an Event of
Default, the Applicable Rate will increase an additional four percent (4.0%) per
annum effective immediately upon the occurrence of such Event of Default.
     2.2.4 Accounting. After each Reconciliation Period, Bank will provide an
accounting of the transactions for that Reconciliation Period, including the
amount of all Financed Receivables, all Collections,

2



--------------------------------------------------------------------------------



 



Adjustments, Finance Charges, and the Facility Fee. If Borrower does not object
to the accounting in writing within thirty (30) days it shall be considered
accurate. All Finance Charges and other interest and fees are calculated on the
basis of a 360 day year and actual days elapsed.
     2.2.5 Deductions. Bank may deduct fees, Finance Charges, Advances which
become due pursuant to Section 2.3, and other amounts due pursuant to this
Agreement from any Advances made or Collections received by Bank.
     2.2.6 Lockbox; Account Collection Services.
     (a) Borrower shall direct each Account Debtor (and each depository
institution where proceeds of Accounts are on deposit) to remit payments with
respect to the Accounts to a lockbox account established with Bank or to wire
transfer payments to a cash Collateral Account that Bank controls (collectively,
the “Lockbox”). It will be considered an immediate Event of Default if the
Lockbox is not set-up and operational on or before January 15, 2011.
     (b) For any time at which such Lockbox is not established, the proceeds of
the Accounts shall be paid by the Account Debtors to an address consented to by
Bank. Upon receipt by Borrower of such proceeds, Borrower shall immediately
transfer and deliver same to Bank, along with a detailed cash receipts journal.
     (c) Provided no Event of Default exists or an event that with notice or
lapse of time will be an Event of Default, within three (3) days of receipt of
any amounts by Bank (whether in the Lockbox, directly from Borrower, or
otherwise), Bank will turn over to Borrower the proceeds of the Accounts other
than Collections with respect to Financed Receivables and the amount of
Collections in excess of the amounts for which Bank has made an Advance to
Borrower, less any amounts due to Bank, such as the Finance Charge, the Facility
Fee, payments due to Bank, other fees and expenses, or otherwise; provided,
however, Bank may hold such excess amount with respect to Financed Receivables
as a reserve until the end of the applicable Reconciliation Period if Bank, in
its discretion, determines that other Financed Receivable(s) may no longer
qualify as an Eligible Account at any time prior to the end of the subject
Reconciliation Period.
     (d) This Section 2.2.6 does not impose any affirmative duty on Bank to
perform any act other than as specifically set forth herein. All Accounts and
the proceeds thereof are Collateral and if an Event of Default occurs, Bank may
apply the proceeds of such Accounts to the Obligations.
     (e) Notwithstanding anything herein to the contrary, Bank shall waive any
and all fees and/or expenses related to the LockBox incurred or arising prior to
the earlier of: (i) the initial Advance, or (ii) January 31, 2011.
     2.2.7 Bank Expenses. Borrower shall pay all Bank Expenses (including
reasonable attorneys’ fees and expenses, plus expenses, for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.
     2.2.8 Unused Line Facility Fee. As compensation for Bank’s maintenance of
sufficient funds available for such purpose, Bank shall have earned a fee (the
“Unused Line Facility Fee”), which fee shall be paid monthly, in arrears, on a
calendar year basis on the first day of each month, in an amount equal to
(a) commencing on the earlier to occur of (i) the Funding Date (as defined in
the Term Loan Agreement) of Term Loan B (as defined in the Term Loan Agreement)
or (ii) August 1, 2011 (the earlier to occur of (i) or (ii) being referred to
herein as the “Unused Line Facility Fee Commencement Date”), and thereafter
until the date that is one (1) year after the Unused Line Facility Fee
Commencement Date, 0.0313% of the unused portion of the Availability, as
determined by Bank, and (b) on and after the date that is one (1) year from the
Unused Line Facility Fee Commencement Date, 0.0208 of the unused portion of the
Availability, as determined by Bank. Borrower shall not be entitled to any
credit, rebate or repayment of any Unused Line Facility Fee previously earned by
Bank pursuant to this Section 2.2.8 notwithstanding any termination of the
within Agreement, or suspension or termination of Bank’s obligation to make
Advances hereunder.
     2.3 Repayment of Obligations; Adjustments.

3



--------------------------------------------------------------------------------



 



     2.3.1 Repayment. Borrower will repay each Advance on the earliest of:
(a) the date on which payment is received of the Financed Receivable with
respect to which the Advance was made, (b) the date on which the Financed
Receivable is no longer an Eligible Account, (c) the date on which any
Adjustment is asserted to the Financed Receivable (but only to the extent of the
Adjustment if the Financed Receivable remains otherwise an Eligible Account),
(d) the date on which there is a breach of any warranty or representation set
forth in Section 5.3, or a breach of any covenant in this Agreement or (e) the
Maturity Date (including any early termination). Each payment will also include
all accrued Finance Charges with respect to such Advance and all other amounts
then due and payable hereunder.
     2.3.2 Repayment on Event of Default. When there is an Event of Default,
Borrower will, if Bank demands (or, upon the occurrence of an Event of Default
under Section 8.5, immediately without notice or demand from Bank) repay all of
the Advances. The demand may, at Bank’s option, include the Advance for each
Financed Receivable then outstanding and all accrued Finance Charges, Early
Termination Fee, attorneys’ and professional fees, court costs and expenses, and
any other Obligations.
     2.3.3 Debit of Accounts. Bank may debit any of Borrower’s deposit accounts
for payments or any amounts Borrower owes Bank hereunder. Bank shall promptly
notify Borrower when it debits Borrower’s accounts. These debits shall not
constitute a set-off.
     2.3.4 Adjustments. If, at any time during the term of this Agreement, any
Account Debtor asserts an Adjustment, Borrower issues a credit memorandum, or
any of the representations and warranties in Section 5.3 or covenants in this
Agreement are no longer true in all material respects, Borrower will promptly
advise Bank.
     2.4 Power of Attorney. Borrower irrevocably appoints Bank and its
successors and assigns as attorney-in-fact and authorizes Bank, to:
(a) following the occurrence and during the continuance of an Event of Default,
(i) sell, assign, transfer, pledge, compromise, or discharge all or any part of
the Financed Receivables; (ii) demand, collect, sue, and give releases to any
Account Debtor for monies due and compromise, prosecute, or defend any action,
claim, case or proceeding about the Financed Receivables, including filing a
claim or voting a claim in any bankruptcy case in Bank’s or Borrower’s name, as
Bank chooses; and (iii) prepare, file and sign Borrower’s name on any notice,
claim, assignment, demand, draft, or notice of or satisfaction of lien or
mechanics’ lien or similar document; and (b) regardless of whether there has
been an Event of Default, (i) notify all Account Debtors to pay Bank directly;
(ii) receive and open mail addressed to Borrower in connection with Bank’s
maintenance and/or operation of the Lockbox; (iii) endorse Borrower’s name on
checks or other instruments (to the extent necessary to pay amounts owed
pursuant to this Agreement); and (iv) execute on Borrower’s behalf any
instruments, documents, financing statements to perfect Bank’s interests in the
Financed Receivables and Collateral and do all acts and things necessary or
expedient, as reasonably determined solely and exclusively by Bank, to protect
or preserve, Bank’s rights and remedies under this Agreement, as directed by
Bank.
     3 CONDITIONS OF LOANS
     3.1 Conditions Precedent to Initial Advance. Bank’s agreement to make the
initial Advance is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:
          (a) the Term Loan Agreement and all of the conditions precedent
thereto;
          (b) a certificate of the Secretary of Borrower with respect to
certificate of incorporation, bylaws, incumbency and resolutions authorizing the
execution and delivery of this Agreement and the Loan Documents;
          (c) Perfection Certificate by Borrower;
          (d) a legal opinion of Borrower’s counsel (authority), in form and
substance acceptable to Bank;
          (e) Control Agreements;

4



--------------------------------------------------------------------------------



 



          (f) evidence satisfactory to Bank that the insurance policies required
by Section 6.4 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank;
          (g) payment of the fees and Bank Expenses then due and payable;
          (h) Certificates of Foreign Qualification (Georgia, and others, if
applicable);
          (i) long form Certificate of Good Standing/Legal Existence (Delaware);
and
          (j) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
     3.2 Conditions Precedent to all Advances. Bank’s agreement to make each
Advance, including the initial Advance, is subject to the following:
          (a) receipt of the Invoice Transmittal;
          (b) Bank shall have (at its option) conducted the confirmations and
verifications as described in Section 2.1.1(d);
          (c) each of the representations and warranties in Section 5.3 shall be
true on the date of the Invoice Transmittal and on the effective date of each
Advance and no Event of Default shall have occurred and be continuing, or result
from the Advance. Each Advance is Borrower’s representation and warranty on that
date that the representations and warranties in Section 5.3 remain true; and
          (d) each of the representations and warranties in Section 5 (other
than Section 5.3) shall be true in all material respects on the date of the
Invoice Transmittal and on the effective date of each Advance and no Event of
Default shall have occurred and be continuing, or result from the Advance. Each
Advance is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 (other than Section 5.3) remain true
in all material respects.
     4 CREATION OF SECURITY INTEREST
     4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations and the performance of
each of Borrower’s duties under the Loan Documents, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof,
provided, that solely with respect to Borrower’s Intellectual Property, such
security interest shall not be effective unless or until an IP Lien Event has
occurred. Borrower represents, warrants, and covenants that the security
interest granted herein shall be a first priority security interest in the
Collateral, subject only to Permitted Liens that may have priority to Bank’s
Lien to the extent permitted under this Agreement. If Borrower shall at any
time, acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
satisfactory to Bank.
     If this Agreement is terminated, Bank’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations and at
such time this Agreement has been terminated, Bank shall, at Borrower’s sole
cost and expense, release its Liens in the Collateral and all rights therein
shall revert to Borrower.
     4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code.
     5 REPRESENTATIONS AND WARRANTIES

5



--------------------------------------------------------------------------------



 



     Borrower represents and warrants as follows:
     5.1 Due Organization and Authorization. Borrower and each of its
Subsidiaries are duly existing and in good standing as Registered Organizations
in their respective jurisdictions of formation and are qualified and licensed to
do business and are in good standing in any jurisdiction in which the conduct of
their respective business or ownership of property requires that they be
qualified except where the failure to do so would not reasonably be expected to
have a material adverse effect on Borrower’s business. In connection with this
Agreement, Borrower has delivered to Bank a completed certificate signed by
Borrower (the “Perfection Certificate”). Borrower represents and warrants to
Bank that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete in all material respects (it
being understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Effective Date to the extent
permitted by one or more specific provisions in this Agreement). If Borrower is
not now a Registered Organization but later becomes one, Borrower shall promptly
notify Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.
     The execution, delivery and performance by Borrower of the Loan Documents
to which it is a party have been duly authorized, and do not (i) conflict with
any of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
would reasonably be expected to have a material adverse effect on Borrower’s
business.
     5.2 Collateral. Borrower has good title, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any, described in the Perfection Certificate delivered to Bank in
connection herewith, or of which Borrower has given Bank notice and taken such
actions as are necessary to give Bank a perfected security interest therein. The
Accounts are bona fide, existing obligations of the Account Debtors. All
Inventory is in all material respects of good and marketable quality, free from
material defects.
     On the Effective Date, the Collateral is not in the possession of any third
party bailee (such as a warehouse) except as disclosed in the Perfection
Certificate. None of the components of the Collateral shall be maintained at
locations other than as disclosed in the Perfection Certificate on the Effective
Date or as permitted pursuant to Section 7.2. In the event that Borrower, after
the Effective Date, intends to store or otherwise deliver any portion of the
Collateral to a bailee in excess of One Hundred Thousand Dollars ($100,000.00),
then Borrower will first receive the written consent of Bank and such bailee
must execute and deliver a bailee agreement in form and substance satisfactory
to Bank in its sole discretion.
     Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) Intellectual Property licensed to
Borrower and noted on the Perfection Certificate. Each Patent which it owns or
purports to own and which is material to Borrower’s business is valid and
enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To Borrower’s knowledge, no claim
has been made that any part of the Intellectual Property violates the rights of
any third party except to the extent such claim would not reasonably be expected
to have a material adverse effect on Borrower’s business.

6



--------------------------------------------------------------------------------



 



     Except as noted on the Perfection Certificate, Borrower is not a party to,
nor is it bound by, any Restricted License.
     5.3 Financed Receivables. Borrower represents and warrants for each
Financed Receivable:
          (a) Such Financed Receivable is an Eligible Account;
          (b) Borrower is the owner of and has the legal right to sell,
transfer, assign and encumber such Financed Receivable;
          (c) The correct amount is on the Invoice Transmittal and is not
disputed;
          (d) Payment is not contingent on any obligation or contract and
Borrower has fulfilled all its obligations as of the Invoice Transmittal date;
          (e) Such Financed Receivable is based on an actual sale and delivery
of goods and/or services rendered, is due to Borrower, is not past due or in
default, has not been previously sold, assigned, transferred, or pledged and is
free of any liens, security interests and encumbrances other than Permitted
Liens;
          (f) There are no defenses, offsets, counterclaims or agreements for
which the Account Debtor may claim any deduction or discount;
          (g) Borrower reasonably believes no Account Debtor is insolvent or
subject to any Insolvency Proceedings;
          (h) Borrower has not filed or had filed against it Insolvency
Proceedings and does not anticipate any filing;
          (i) Bank has the right to endorse and/or require Borrower to endorse
all payments received on Financed Receivables and all proceeds of Collateral;
and
          (j) No representation, warranty or other statement relating to or in
respect of such Financed Receivable in any certificate or written statement
given to Bank contains any untrue statement of a material fact or omits to state
a material fact necessary to make the statement contained in the certificates or
statement not misleading.
     5.4 Litigation. There are no actions or proceedings pending or, to the
knowledge of Borrower’s Responsible Officers, threatened in writing by or
against Borrower or any Subsidiary in which an adverse decision would reasonably
be expected to have a material adverse effect on Borrower’s business.
     5.5 No Material Deterioration in Financial Statements. All consolidated
financial statements for Borrower and any Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent SEC Reports.
     5.6 Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities; and
Borrower is able to pay its debts (including trade debts) as they mature.
     5.7 Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has complied in all
material respects with the Federal Fair Labor Standards Act. Borrower has not
violated any laws, ordinances or rules, the violation of which would reasonably
be expected to have a material adverse effect on Borrower’s business. None of
Borrower’s or any

7



--------------------------------------------------------------------------------



 



Subsidiary’s properties or assets has been used by Borrower or any Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable Laws. Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted.
     5.8 Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities except for Permitted Investments.
     5.9 Tax Returns and Payments; Pension Contributions. Borrower and each
Subsidiary have timely filed all required tax returns and reports, and Borrower
and each Subsidiary have timely paid when due and payable or duly filed a valid
extension therewith all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrower and each Subsidiary. Borrower may
defer payment of any contested taxes, provided that Borrower (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Bank in writing of the
commencement of, and any material development in, the proceedings, and (c) posts
bonds or takes any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a “Permitted Lien”. Borrower is unaware of any claims or
adjustments proposed for any of Borrower’s prior tax years which could result in
additional taxes becoming due and payable by Borrower. Borrower has paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.
     5.10 Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
     6 AFFIRMATIVE COVENANTS
     Borrower shall do all of the following:
          6.1 Government Compliance.
          (a) Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which would have a material adverse effect on Borrower’s business.
          (b) Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its property.
Borrower shall promptly provide copies of any such obtained Governmental
Approvals to Bank.
     6.2 Financial Statements, Reports, Certificates.
          (a) Deliver to Bank: (i) within five (5) days of delivery, copies of
all statements, reports and notices delivered to all of Borrower’s security
holders or to any holders of Subordinated Debt; (ii) within five (5) days of
filing, reports on Form 10-K, 10-Q and 8-K with the Securities and Exchange
Commission or a link thereto on Borrower’s or another website on the Internet
(“SEC Reports”); (iii) a prompt report of any legal actions pending or
threatened in writing against Borrower or any Subsidiary that would result in
damages or costs to Borrower or any Subsidiary of One Hundred Fifty Thousand
Dollars ($150,000.00) or more or would reasonably be expected to

8



--------------------------------------------------------------------------------



 



have a material adverse effect on Borrower’s business; (iv) no later than thirty
(30) days after approval thereof by Borrower’s Board of Directors, but no later
than March 31st of each calendar year, Borrower’s financial projections for the
current fiscal year; (v) within thirty (30) days after the last day of each
month, copies of all monthly bank statements together with a Compliance
Certificate signed by a Responsible Officer; and (vi) budgets, sales
projections, operating plans or other financial information reasonably requested
by Bank.
          (b) Allow Bank to audit Borrower’s Collateral, including, but not
limited to, Borrower’s Accounts at Borrower’s expense, upon reasonable notice to
Borrower; provided, however, prior to the occurrence of an Event of Default,
Borrower shall be obligated to pay for not more than one (1) audit per year.
After the occurrence of an Event of Default, Bank may audit Borrower’s
Collateral, including, but not limited to, Borrower’s Accounts at Borrower’s
expense and at Bank’s sole and exclusive discretion and without notification and
authorization from Borrower.
          (c) Upon Bank’s request, provide a written report respecting any
Financed Receivable, if payment of any Financed Receivable does not occur by its
due date and include the reasons for the delay.
          (d) Provide Bank with, as soon as available, but no later than thirty
(30) days following each Reconciliation Period, an aged listing of accounts
receivable and accounts payable by invoice date, in form acceptable to Bank.
          (e) Provide Bank with, as soon as available, but no later than thirty
(30) days following each Reconciliation Period in which Borrower’s balance sheet
reports Deferred Revenue, a Deferred Revenue report, in form acceptable to Bank.
          (f) Provide Bank with, as soon as available, but no later than thirty
(30) days following each Reconciliation Period, an aggregate cash report, in
form acceptable to Bank.
          (g) Provide Bank with, as soon as available, but no later than thirty
(30) days following each Reconciliation Period, perpetual inventory reports for
the Inventory valued on a first-in, first-out basis at the lower of cost or
market (in accordance with GAAP) or such other inventory reports as are
requested by Bank in its good faith business judgment, in form acceptable to
Bank.
          (h) Prompt written notice of (i) any material change in the
composition of the Intellectual Property, (ii) the registration of any
Copyright, including any subsequent ownership right of Borrower in or to any
Copyright, Patent or Trademark not shown in the IP Agreement, and (iii)
Borrower’s knowledge of an event that would reasonably be expected to materially
and adversely affect the value of the Intellectual Property. Upon the occurrence
of an IP Lien Event, Borrower shall deliver to Bank an updated intellectual
property security agreement (in form and substance reasonably acceptable to Bank
in its discretion) in favor of Bank, covering all of the then-existing IP
Collateral.
          (j) If after the Effective Date, Borrower determines to manufacture,
sell, develop, test or market any new Iluvien Product, Borrower shall give
written notice to Bank of such new Iluvien Product following such Iluvien
Product’s introduction to the general marketplace (which shall include a brief
description of such Iluvien Product, plus a list of all Required Permits
relating to such new Iluvien Product (and a copy of such Required Permits if
requested by Bank) and/or Borrower’s manufacture, sale, development, testing or
marketing thereof issued or outstanding as of the date of such notice); and
further, provided, that, if Borrower shall at any time obtain any new or
additional Required Permits from the FDA or parallel state or local authorities,
or foreign counterparts of the FDA or parallel state or local authorities, with
respect to any Iluvien Product which has previously been disclosed to Bank,
Borrower shall promptly give written notice to Bank of such new or additional
Required Permits (along with a copy thereof if requested by Bank).
     6.3 Taxes. Borrower shall make, and cause each Subsidiary to make, timely
payment of all federal, state, and local taxes or assessments (other than taxes
and assessments which Borrower is contesting in good faith, with adequate
reserves maintained in accordance with GAAP) and will deliver to Bank, on
demand, appropriate certificates attesting to such payments.

9



--------------------------------------------------------------------------------



 



     6.4 Insurance. Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s industry, stage of development
and location, and as Bank may reasonably request. Insurance policies shall be in
a form, with companies, and in customary amounts that are reasonably
satisfactory to Bank. All property policies shall have a lender’s loss payable
endorsement showing Bank as the sole lender loss payee and waive subrogation
against Bank, and all liability policies shall show, or have endorsements
showing, Bank as an additional insured. All policies (or the loss payable and
additional insured endorsements) shall provide that the insurer shall endeavor
to give Bank at least twenty (20) days notice before canceling, amending, or
declining to renew its policy. At Bank’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at Bank’s option, be payable to Bank on account
of the Obligations. If Borrower fails to obtain insurance as required under this
Section 6.4 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.4, and take any action under the
policies Bank deems prudent.
     6.5 Accounts.
          (a) To permit Bank to monitor Borrower’s financial performance and
condition, Borrower, and all Borrower’s Subsidiaries, shall maintain Borrower’s
and such Subsidiaries’, primary depository and operating accounts and securities
accounts with Bank and Bank’s affiliates, which accounts shall represent at
least fifty percent (50.0%) of the dollar value of Borrower’s and such
Subsidiaries’ accounts at all financial institutions.
          (b) Provide Bank five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank. In addition, for each Collateral Account that Borrower at any
time maintains (including, without limitation, Borrower’s existing deposit
account no. 220-07833 maintained with J.P. Morgan Clearing Corp.), Borrower
shall cause the applicable bank or financial institution at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
Bank’s Lien in such Collateral Account in accordance with the terms hereunder,
which Control Agreement may not be terminated without the prior written consent
of Bank. The provisions of the previous sentence shall not apply to deposit
accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrower’s employees and identified to
Bank by Borrower as such.
     6.6 Inventory; Returns. Keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Effective Date. Borrower must promptly notify Bank of all returns,
recoveries, disputes and written claims that involve more than One Hundred
Thousand Dollars ($100,000.00).
     6.7 Protection and Registration of Intellectual Property Rights.
          (a) Borrower shall: (a) except as may be reasonably determined to be
appropriate by Borrower in the ordinary course of business, protect, defend and
maintain the validity and enforceability of its Intellectual Property;
(b) promptly advise Bank in writing of material infringements of its
Intellectual Property; and (c) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent. If Borrower (i) obtains any Patent, registered
Trademark or servicemark, registered Copyright, registered mask work, or any
pending application for any of the foregoing, whether as owner, licensee or
otherwise, or (ii) applies for any Patent or the registration of any Trademark
or servicemark, in the case of (i) or (ii) that is not included in the IP
Agreement, then Borrower shall promptly provide written notice thereof to Bank
and shall promptly execute such intellectual property security agreements (or
updates to the Exhibits to the IP Agreement if not filed at such time by Bank)
and other documents and take such other actions as Bank shall request in its
good faith business judgment to perfect and maintain a first priority perfected
security interest (which will be effective as provided herein) in favor of Bank
in such property. If Borrower decides to register any Copyrights or mask works
in the United States Copyright Office, that are not included in the IP
Agreement, then Borrower shall (a) prior to an IP Lien Event, concurrently
provide written notice thereof to Bank and update all Exhibits to the IP
Agreement, and (b) following the occurrence of an IP Lien Event: (x) provide
Bank with at least fifteen (15) days prior written notice of Borrower’s intent
to register such Copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Bank may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank

10



--------------------------------------------------------------------------------



 



in the Copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office promptly after with filing the Copyright
or mask work application(s) with the United States Copyright Office. Borrower
shall promptly provide to Bank copies of all applications that it files for
Patents or for the registration of Trademarks, servicemarks, Copyrights or mask
works, together with evidence of the recording of the intellectual property
security agreement necessary for Bank to perfect and maintain a first priority
perfected security interest in such property.
          (b) Provide written notice to Bank within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Borrower shall take such steps as
Bank reasonably requests to obtain the consent of, or waiver by, any person
whose consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” as provided under this Agreement and for Bank to have a security
interest in it as provided under this Agreement that might otherwise be
restricted or prohibited by law or by the terms of any such Restricted License,
whether now existing or entered into in the future, and (ii) Bank to have the
ability in the event of a liquidation of any Collateral to dispose of such
Collateral in accordance with the rights and remedies of Bank under this
Agreement and the other Loan Documents.
     6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
     6.9 Iluvien Sales. In the event that Borrower does not commence sales of
Iluvien Products in the United States within six (6) months following Borrower’s
receipt of Iluvien FDA Approval, Borrower shall at all times thereafter maintain
on deposit at Bank unrestricted cash equal to or greater than seventy five
percent (75.0%) of the outstanding principal balance of the Term Loans (as
defined in the Term Loan Agreement).
     6.10 Consents/Waivers. Deliver to Bank within thirty (30) days after the
Effective Date: (a) a fully-executed original landlord’s consent in form and
substance acceptable to Bank with respect to each location at which Borrower
leases or occupies real property or at which Collateral is located, and (b) a
fully-executed original bailee’s waiver or warehousemen’s waiver (as applicable)
in form and substance acceptable to Bank with respect to each location at which
Borrower maintains any Collateral in the possession of a third party.
     6.11 Further Assurances. Borrower shall execute any further instruments and
take further action as Bank reasonably requests to perfect or continue Bank’s
security interest in the Collateral or to effect the purposes of this Agreement.
     7 NEGATIVE COVENANTS
     Borrower shall not do any of the following without Bank’s prior written
consent.
     7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively a “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; (c) in connection with Permitted Liens and Permitted Investments; and
(d) of (1) non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business and (2) licenses that do not
result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas in the European Union and
Japan.
     7.2 Changes in Business, Ownership, Management or Business Locations.
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto,
or have a material change in its ownership whereby the stockholders of Borrower
who were not stockholders immediately prior to the first such transaction own
more than 49% of the voting stock of Borrower immediately after giving effect to
such transaction or related series of such transactions (other than by the sale
of Borrower’s equity securities in a public offering or to venture capital
investors so long as Borrower identifies to Bank the venture capital investors
prior to the closing of the investment), or management such that any Key Person
ceases to hold such office with Borrower and a replacement satisfactory to
Borrower’s Board of Directors is

11



--------------------------------------------------------------------------------



 



not made within ninety (90) days after their departure from Borrower. Borrower
shall not, without at least ten (10) days prior written notice to Bank:
(a) relocate its chief executive office, or add any new offices or business
locations, including warehouses (unless such new offices or business locations
contain less than Twenty Five Thousand Dollars ($25,000.00) in Borrower’s assets
or property), or (b) change its jurisdiction of organization, or (c) change its
organizational structure or type, or (d) change its legal name, or (e) change
any organizational number (if any) assigned by its jurisdiction of organization.
     7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.
     7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
     7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.
     7.6 Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in common stock) or make any distribution or payment on or
redeem, retire or purchase any capital stock provided that (i) Borrower may
convert any of its convertible securities into other securities pursuant to the
terms of such convertible securities or otherwise in exchange thereof, and
(ii) Borrower may repurchase the stock of current or former employees, officers,
directors or consultants pursuant to stock repurchase agreements so long as an
Event of Default does not exist at the time of such repurchase and would not
exist after giving effect to such repurchase, provided such repurchase does not
exceed in the aggregate of Two Hundred Fifty Thousand Dollars ($250,000) per
fiscal year; or (b) directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.
     7.7 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
     7.8 Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to Bank.
     7.9 Compliance. Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940, as amended,
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Advance for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, each as defined in ERISA, to occur; fail to
comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation would reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

12



--------------------------------------------------------------------------------



 



     8 EVENTS OF DEFAULT
     Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
     8.1 Payment Default. Borrower fails to pay any of the Obligations when due;
     8.2 Covenant Default. Borrower fails or neglects to perform any obligation
in Section 6 or violates any covenant in Section 7 or fails or neglects to
perform, keep, or observe any other material term, provision, condition,
covenant or agreement contained in this Agreement, any Loan Documents and as to
any default under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, grace and cure periods provided under
this Section 8.2 shall not apply to financial covenants or any other covenants
that are required to be satisfied, completed or tested by a date certain;
     8.3 Impairment of Collateral. There is a material impairment in the
perfection or priority of Bank’s Lien in the Collateral or in the value of such
Collateral;
     8.4 Attachment; Levy; Restraint on Business. (a) (i) The service of process
seeking to attach, by trustee or similar process, any funds of Borrower or of
any entity under control of Borrower (including a Subsidiary) on deposit with
Bank or any Bank Affiliate, or (ii) a notice of lien, levy, or assessment is
filed against any of Borrower’s assets by any government agency, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Advances shall be made during any ten
(10) day cure period; and (b) (i) any material portion of Borrower’s assets is
attached, seized, levied on, or comes into possession of a trustee or receiver,
or (ii) any court order enjoins, restrains, or prevents Borrower from conducting
any part of its business;
     8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty five (45) days (but no Advances shall
be made while any of the conditions described in clause (a) exist and/or until
any Insolvency Proceeding is dismissed);
     8.6 Other Agreements. If there is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of One Hundred Thousand Dollars
($100,000.00) or that would reasonably be expected to have a material adverse
effect on Borrower’s business;
     8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least One Hundred
Thousand Dollars ($100,000.00) (not covered by independent third-party insurance
as to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower and shall remain unsatisfied, unvacated, or unstayed
for a period of ten (10) days after the entry thereof (provided that no Advances
will be made prior to the satisfaction, vacation, or stay of such judgment,
order, or decree);
     8.8 Misrepresentations. Borrower or any Person acting for Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
     8.9 Subordinated Debt. A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination
agreement, intercreditor agreement, or other similar agreement with Bank, or any
creditor that has signed such an agreement with Bank breaches any terms of the
agreement;
     8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor does not perform
any obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs with
respect to any Guarantor; (d) the liquidation, winding up, or termination of
existence of any Guarantor; or (e) (i) a material impairment in the perfection
or priority of Bank’s Lien in the collateral provided by Guarantor or in the
value of

13



--------------------------------------------------------------------------------



 



such collateral or (ii) a material adverse change in the general affairs,
management, results of operation, condition (financial or otherwise) or the
prospect of repayment of the Obligations occurs with respect to any Guarantor;
     8.11 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any such Governmental Approval or that would
reasonably be expected to result in the Governmental Authority taking any of the
actions described in clause (a) above, and such decision or such revocation,
rescission, suspension, modification or non-renewal has, or would reasonably be
expected to have, a material adverse effect on Borrower’s business or
operations;
     8.12 Withdrawals/ Recalls. (a) The institution of any proceeding by FDA or
similar Governmental Authority to order the complete withdrawal of all Iluvien
Product from the U.S. market or to enjoin Borrower or any representative of
Borrower from manufacturing, marketing, selling or distributing any Iluvien
Product in the U.S, (b) the institution of any action or proceeding by the FDA,
or any other Governmental Authority to revoke, suspend, reject, withdraw, limit,
or restrict any Required Permit relating to any Iluvien Product held by Borrower
or any representative of Borrower, (c) the commencement of any enforcement
action against Borrower by FDA, or any other Governmental Authority, or (d) the
recall of all Iluvien Product from the U.S. market, the voluntary withdrawal of
all Iluvien Product from the U.S. market, or actions to discontinue the sale of
all Iluvien Product in the U.S.; or
     8.12 Term Loan Agreement. An Event of Default (as such term is defined in
the Term Loan Agreement) occurs under the Term Loan Agreement.
     9 BANK’S RIGHTS AND REMEDIES
     9.1 Rights and Remedies. When an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following:
          (a) declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
          (b) stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
          (c) settle or adjust disputes and claims directly with Account Debtors
for amounts, on terms and in any order that Bank considers advisable and notify
any Person owing Borrower money of Bank’s security interest in such funds and
verify the amount of such account. Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;
          (d) make any payments and do any acts it considers necessary or
reasonable to protect its security interest in the Collateral. Borrower shall
assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;
          (e) apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
          (f) ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral (to the extent not
prohibited by Law). Bank is hereby granted a non-exclusive, royalty-free license
or other right to use, without charge and to the extent not prohibited by Law,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising

14



--------------------------------------------------------------------------------



 



for sale, and selling any Collateral and, in connection with Bank’s exercise of
its rights under this Section 9.1, Borrower’s rights under all licenses and all
franchise agreements inure to Bank’s benefit;
          (g) place a “hold” on any account maintained with Bank and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
          (h) demand and receive possession of Borrower’s Books; and
          (i) exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
     9.2 Protective Payments. If Borrower fails to obtain insurance called for
by Section 6.4 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or by any other
Loan Document, Bank may obtain such insurance or make such payment, and all
amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest applicable rate, and secured by the
Collateral. Bank will make reasonable effort to provide Borrower with notice of
Bank obtaining such insurance at the time it is obtained or within a reasonable
time thereafter. No payments by Bank are deemed an agreement to make similar
payments in the future or Bank’s waiver of any Event of Default.
     9.3 Bank’s Liability for Collateral. So long as Bank complies with
applicable law and reasonable banking practices regarding the safekeeping of
Collateral in possession or under the control of Bank, Bank shall not be liable
or responsible for: (a) the safekeeping of the Collateral; (b) any loss or
damage to the Collateral; (c) any diminution in the value of the Collateral; or
(d) any act or default of any carrier, warehouseman, bailee, or other Person.
Borrower bears all risk of loss, damage or destruction of the Collateral.
     9.4 Remedies Cumulative. Bank’s failure, at any time or times, to require
strict performance by Borrower of any provision of this Agreement or any other
Loan Document shall not waive, affect, or diminish any right of Bank thereafter
to demand strict performance and compliance herewith or therewith. No waiver
hereunder shall be effective unless signed by Bank and then is only effective
for the specific instance and purpose for which it is given. Bank’s rights and
remedies under this Agreement and the other Loan Documents are cumulative. Bank
has all rights and remedies provided under the Code, by law, or in equity.
Bank’s exercise of one right or remedy is not an election, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
     9.5 Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
     10 NOTICES.
     All notices, consents, requests, approvals, demands, or other communication
by any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail (to
the email address specified herein) or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Bank or Borrower may change
its mailing or electronic mail address or facsimile number by giving the other
party written notice thereof in accordance with the terms of this Section 10.

15



--------------------------------------------------------------------------------



 



     
If to Borrower:
  c/o Alimera Sciences, Inc.
6120 Windward Parkway, Suite 290
Alpharetta, GA 30005
Attn:      Chief Financial Officer
Fax:         (678) 990-5744
Email:     eiswirth@alimerasciences.com
 
   
If to Bank:
  Silicon Valley Bank
3353 Peachtree Road, NE, Suite M-10
Atlanta, GA 30326
Attn:       Mr. Scott McCarty
Fax:         (404) 467-4467)
Email:      SMccarty@svb.com
 
   
with a copy to:
  Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn:      David A. Ephraim, Esquire
Fax:         (617) 880-3456
Email:     DEphraim@riemerlaw.com

     11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
     New York Law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in New York, New York. NOTWITHSTANDING THE
FOREGOING, BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH BANK (IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM NECESSARY OR APPROPRIATE TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST BORROWER
OR ITS PROPERTY. Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.
     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
     Borrower and Bank agree that each Advance (including those made on the
Effective Date) shall be deemed to be made in, and the transactions contemplated
hereunder and in any other Loan Document shall be deemed to have been performed
in, the State of New York.
     12 GENERAL PROVISIONS
     12.1 Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent which may be granted or withheld in Bank’s discretion. Bank has the
right,

16



--------------------------------------------------------------------------------



 



without the consent of or notice to Borrower, to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits under this Agreement, the Loan Documents or any
related agreement.
     12.2 Indemnification. Borrower agrees to indemnify, defend, and hold Bank
and its officers, directors, employees, agents, attorneys or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by such Indemnified Person from, following, or arising from
transactions between Bank and Borrower (including reasonable attorneys’ fees and
expenses), except for Claims and/or losses directly caused by such Indemnified
Person’s gross negligence or willful misconduct.
     12.3 Right of Set-Off. Borrower hereby grants to Bank, a lien, security
interest and right of setoff as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
     12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
     12.5 Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
     12.6 Intentionally Omitted.
     12.7 Amendments in Writing; Integration. All amendments to this Agreement
must be in writing signed by both Bank and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter, and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.
     12.8 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
     12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.
     12.10 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (provided that they agree to the terms hereof);
(b) to prospective transferees or purchasers of any interest in the Advances
(provided, however, Bank shall use commercially reasonable efforts to obtain
such prospective transferee’s or purchaser’s agreement to the terms of this
provision); (c) as required by law, regulation, subpoena, or other order; (d) to
Bank’s regulators or as otherwise required in connection with Bank’s examination
or audit; (e) as Bank considers appropriate in exercising remedies under the
Loan Documents; and (f) to third-party service providers of Bank so long as such
service providers have executed a confidentiality agreement with Bank with terms
no less restrictive than those contained herein. Confidential information does
not include information

17



--------------------------------------------------------------------------------



 



that either: (i) is in the public domain or in Bank’s possession when disclosed
to Bank, or becomes part of the public domain after disclosure to Bank; (through
no fault of Bank) or (ii) is disclosed to Bank by a third party, if Bank does
not know that the third party is prohibited from disclosing the information.
     Bank may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Bank does not disclose Borrower’s identity or the
identity of any person associated with Borrower or otherwise render such
identities determinable unless otherwise expressly permitted by this Agreement.
The provisions of the immediately preceding sentence shall survive the
termination of this Agreement. The agreements provided under this Section 12.10
supersede all prior agreements, understanding, representations, warranties, and
negotiations between the parties about the subject matter of this Section 12.10.
In respect of confidential information provided by Borrower to Bank hereunder
and Borrower’s securities, Bank agrees to comply with applicable securities laws
which prohibit trading in securities based upon material non-public information.
     13 DEFINITIONS
     13.1 Definitions. In this Agreement:
     “Account” is any “account” as defined in the Code with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.
     “Account Debtor” is as defined in the Code and shall include, without
limitation, any person liable on any Financed Receivable, such as, a guarantor
of the Financed Receivable and any issuer of a letter of credit or banker’s
acceptance.
     “Adjustments” are all discounts, allowances, returns, disputes,
counterclaims, offsets, defenses, rights of recoupment, rights of return,
warranty claims, or short payments, asserted by or on behalf of any Account
Debtor for any Financed Receivable.
     “Advance” is defined in Section 2.1.1.
     “Advance Rate” is eighty-five percent (85.0%), net of any offsets related
to each specific Account Debtor, including, without limitation, customer
deposits, consigned sales, progress billings (including, without limitation
milestone billings), and Deferred Revenue, or such other percentage as Bank
establishes under Section 2.1.1.
     “Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
     “Anniversary Date” is the date that is one (1) year from the Effective
Date.
     “Applicable Rate” is a per annum rate equal to the Prime Rate plus two and
one-half of one percent (2.50%).
     “Availability” is Twenty Million Dollars ($20,000,000.00).
     “Bank Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.
     “Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
     “Business Day” is any day that is not a Saturday, Sunday or a day on which
Bank is closed.

18



--------------------------------------------------------------------------------



 



     “Cash Burn” means EBITDA less the sum of (a) cash taxes, (b) unfunded
capital expenditures, (c) cash interest payments, (d) principal payments on all
Indebtedness (excluding payments under the Term Loan Agreement), (e) dividends
or distributions, and (f) to the extent such payments are not deducted in the
calculation of EBITDA, license payments (excluding the Twenty Five Million
Dollar ($25,000,000.00) dSivida payment and the Two Hundred Fifty Thousand
Dollar ($250,000.00) Dow Sumitomo payment).
     “Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) certificates of deposit issued
maturing no more than one (1) year after issue, and (d) money market funds at
least ninety-five percent (95.0%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (b) of this
definition. For the avoidance of doubt, the direct purchase by Borrower,
co-borrower, or any subsidiary of Borrower of any Auction Rate Securities, or
purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower, co-borrower, or any
subsidiary of Borrower shall be conclusively determined by Bank as an ineligible
Cash Equivalent, and any such transaction shall expressly violate each other
provision of this agreement governing Permitted Investments. Notwithstanding the
foregoing, Cash Equivalents does not include and each Borrower and Subsidiary is
prohibited from purchasing, purchasing participations in, entering into any type
of swap or other equivalent derivative transaction, or otherwise holding or
engaging in any ownership interest in any type of debt instrument, including,
without limitation, any corporate or municipal bonds with a long-term nominal
maturity for which the interest rate is reset through a dutch auction and more
commonly referred to as an auction rate security.
     “Claims” are defined in Section 12.2.
     “Code” is the Uniform Commercial Code, as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of New York, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
     “Collateral” is any and all properties, rights and assets of Borrower
described on Exhibit A.
     “Collateral Account” is any Deposit Account, Securities Account, or
Commodity Account.
     “Collections” are all funds received by Bank from or on behalf of an
Account Debtor for Financed Receivables.
     “Commodity Account” is any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.
     “Compliance Certificate” is attached as Exhibit B.
     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably

19



--------------------------------------------------------------------------------



 



anticipated liability for it determined by the Person in good faith; but the
amount may not exceed the maximum of the obligations under any guarantee or
other support arrangement.
     “Control Agreement” is any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Bank, pursuant to which
Bank obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
     “Copyrights” are any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret.
     “Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.
     “Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
     “Early Termination Fee” is defined in Section 2.1.1.
     “EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to
the extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.
     “Effective Date” is defined in the preamble of this Agreement.
     “Eligible Accounts” are billed Accounts in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3, have been, at the option of Bank, confirmed in accordance with
Section 2.1.1(d), and are due and owing from Account Debtors deemed creditworthy
by Bank in its sole discretion. Without limiting the fact that the determination
of which Accounts are eligible hereunder is a matter of Bank discretion in each
instance, Eligible Accounts shall not include the following Accounts (which
listing may be amended or changed in Bank’s discretion with notice to Borrower):
     (a) Accounts that the Account Debtor has not paid within ninety (90) days
of invoice date regardless of invoice payment period terms, except for the
Eligible Extended Accounts;
     (b) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States, unless otherwise approved by Bank in
writing on a case-by-case basis in its sole discretion;
     (c) Accounts billed and/or payable outside of the United States, unless
otherwise approved by Bank in writing on a case-by-case basis in its sole
discretion;
     (d) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise — sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;
     (e) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
     (f) Accounts owing from an Account Debtor which is a United States
government entity or any department, agency, or instrumentality thereof unless
Borrower has assigned its payment rights to Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended;
     (g) Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;

20



--------------------------------------------------------------------------------



 



     (h) Accounts owing from an Account Debtor that has not been invoiced or
where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings);
     (i) Accounts subject to contractual arrangements between Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);
     (j) Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);
     (k) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;
     (l) Accounts owing from an Account Debtor that has been invoiced for goods
that have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);
     (m) Accounts for which the Account Debtor has not been invoiced;
     (n) Accounts that represent non-trade receivables or that are derived by
means other than in the ordinary course of Borrower’s business;
     (o) Accounts subject to chargebacks or other payment deductions taken by an
Account Debtor (but only to the extent of such chargeback or payment deduction);
     (p) Accounts owing from an Account Debtor with respect to which Borrower
has received Deferred Revenue (but only to the extent of such Deferred Revenue);
     (q) Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business; and
     (r) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful.
     “Eligible Extended Accounts” are Accounts owing from an Account Debtor
which are not more than thirty (30) days past the due date but are outstanding
no more than one hundred fifty (150) days of the invoice date, and are otherwise
Eligible Accounts and that Bank may approve on a case by case basis in its sole
and absolute discretion.
     “Equipment” is all “ equipment” as defined in the Code with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
     “ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
     “Events of Default” are set forth in Section 8.
     “Excess Availability” is defined as the lesser of (a) the current sum of
all Eligible Accounts multiplied by the Advance Rate, minus the aggregate amount
of outstanding Advances, and (b) Twenty Million Dollars ($20,000,000.00) minus
the aggregate amount of outstanding Advances.
     “Facility Amount” is Twenty-Five Million Dollars ($25,000,000.00).
     “Facility Fee” is defined in Section 2.2.2.

21



--------------------------------------------------------------------------------



 



     “FDA” means the Food and Drug Administration of the United States of
America or any successor entity thereto.
     “Finance Charges” is defined in Section 2.2.3.
     “Financed Receivables” are all those Eligible Accounts, including their
proceeds which Bank finances and makes an Advance, as set forth in
Section 2.1.1. A Financed Receivable stops being a Financed Receivable (but
remains Collateral) when the Advance made for the Financed Receivable has been
fully paid.
     “Financed Receivable Balance” is the total outstanding gross face amount,
at any time, of any Financed Receivable.
     “GAAP” is generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
     “General Intangibles” is all “general intangibles” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation, all Intellectual Property, claims,
income and other tax refunds, security and other deposits, options to purchase
or sell real or personal property, rights in all litigation presently or
hereafter pending (whether in contract, tort or otherwise), insurance policies
(including without limitation key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind.
     “Governmental Approval” is any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
     “Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
     “Guarantor” is any present or future guarantor of the Obligations.
     “Iluvien FDA Approval” means the issuance to Borrower of all necessary
licenses, certificates, accreditations, product clearances or approvals,
provider numbers or provider authorizations, marketing authorizations, other
authorizations, registrations, permits, consents and/or other Governmental
Approvals by the FDA or any successor entity thereto or any other Governmental
Authority under applicable United States Law required for the manufacture,
marketing and sale of Iluvien Product(s) by Borrower.
     “Iluvien Product” means an intravitreal insert for human use that delivers
fluocinolone acetonide for the treatment of diabetic macular edema (DME).
     “Indebtedness” is (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and
(d) Contingent Obligations.
     “Indemnified Person” is defined in Section 12.2.
     “Insolvency Proceeding” is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
     “Intellectual Property” means all of Borrower’s right, title, and interest
in and to the following:

22



--------------------------------------------------------------------------------



 



     (a) its Copyrights, Trademarks and Patents;
     (b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
     (c) any and all source code;
     (d) any and all design rights which may be available to a Borrower;
     (e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
     (f) all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
     “Interest Expense” means for any fiscal period, interest expense (whether
cash or non-cash) determined in accordance with GAAP for the relevant period
ending on such date, including, in any event, interest expense with respect to
any Advance and other Indebtedness of Borrower, including, without limitation or
duplication, all commissions, discounts, or related amortization and other fees
and charges with respect to letters of credit and bankers’ acceptance financing
and the net costs associated with interest rate swap, cap, and similar
arrangements, and the interest portion of any deferred payment obligation
(including leases of all types).
     “Inventory” is all Borrower’s right, title, and interest in and to
“inventory” as defined in the Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all of Borrower’s right, title, and interest in and to merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products, including without limitation such inventory as is temporarily
out of Borrower’s custody or possession or in transit and including any returned
goods and any documents of title representing any of the above.
     “Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
     “Invoice Transmittal” shows Eligible Accounts which Bank may finance and,
for each such Account, includes the Account Debtor’s, name, address, invoice
amount, invoice date and invoice number.
     “IP Agreement” is that certain Intellectual Property Security Agreement
executed by Borrower to Bank dated as of the Effective Date, provided that such
Intellectual Property Security Agreement shall not be deemed delivered to Bank
or effective until the occurrence of an IP Lien Event.
     “IP Lien Event” has occurred when on any date, (a) the sum of Borrower’s
unrestricted balance sheet cash and Cash Equivalents in one or more Collateral
Accounts over which Bank has obtained a Control Agreement with respect to such
Collateral Account, (b) plus Excess Availability is less than the product of
(y) six (6) times (z) the Monthly Cash Burn Amount. Upon the occurrence of an IP
Lien Event, such IP Lien Event shall stay in effect until the occurrence of an
IP Release Event.
     “IP Release Event” has occurred when with respect to an IP Lien Event, on
any date, (a) the sum of Borrower’s unrestricted balance sheet cash and Cash
Equivalents in one or more Collateral Accounts over which Bank has obtained a
Control Agreement with respect to such Collateral Account, plus (b) Excess
Availability is equal to or greater than the product of (y) twelve (12) times
(z) the Monthly Cash Burn Amount.
     “Key Person” is Borrower’s President and Chief Executive Officer (who is
Dan Myers, as of the Effective Date) and Chief Operating Officer (who is Rick
Eisworth, as of the Effective Date).
     “Law” means any and all federal, state, provincial, territorial, local and
foreign statute, law, judicial decision, regulation, guidance, guideline,
ordinance, rule, judgment, order, decree, code, plan, injunction, permit,
concession, grant, franchise, governmental agreement and governmental
restriction, whether now or hereafter in effect, which are applicable to
Borrower in any particular circumstance.

23



--------------------------------------------------------------------------------



 



     “Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
     “Loan Documents” are, collectively, this Agreement, the Term Loan
Agreement, the Perfection Certificate, the IP Agreement and any other
intellectual property security agreement delivered by Borrower hereunder, any
subordination agreements, any note, or notes or guaranties executed by Borrower
or any Guarantor, and any other present or future agreement between Borrower and
any Guarantor and/or for the benefit of Bank in connection with this Agreement,
all as amended, restated, or otherwise modified.
     “Lockbox” is defined in Section 2.2.6.
     “Maturity Date” is October 31, 2013.
     “Monthly Cash Burn Amount” means, as of any date of determination and based
on the financial statements contained in the Borrower’s most recently filed SEC
Reports and most recent Board approved plan, the greater of (i) the average Cash
Burn for the preceding three (3) months, or (ii) the average projected Cash Burn
for the succeeding three (3) months.
     “Net Income” means, for any period as of the date of determination, the net
profit (or loss), after provision for taxes, of Borrower for such period taken
as a single accounting period.
     “Obligations” are Borrower’s obligation to pay when due any debts,
principal, interest, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the Term Loan Agreement, or the other Loan
Documents, including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and the performance of Borrower’s duties under the Loan Documents.
     “Patents” means all patents, patent applications and like protections
including without limitation improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same.
     “Perfection Certificate” is defined in Section 5.1.
     “Permits” means licenses, certificates, accreditations, product clearances
or approvals, provider numbers or provider authorizations, marketing
authorizations, other authorizations, registrations, permits, consents and
approvals required in connection with the conduct of Borrower’s or any
Subsidiary’s business or to comply with any applicable Laws, including, without
limitation, drug listings and drug establishment registrations if applicable to
any Iluvien Product, and those issued by State governments for the conduct of
Borrower’s or any Subsidiary’s business.
     “Permitted Indebtedness” is:
     (a) Borrower’s indebtedness to Bank under this Agreement or the Loan
Documents;
     (b) Indebtedness existing on the Effective Date which is shown on the
Perfection Certificate;
     (c) Subordinated Debt;
     (d) Indebtedness to trade creditors incurred in the ordinary course of
business;
     (e) Indebtedness secured by Permitted Liens; and
     (f) extensions, refinancing, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiaries, as the case
may be.
     “Permitted Investments” are: (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or its agency or any state
maturing within one (1) year from its acquisition, (b) commercial paper maturing
no more than one (1) year after its creation and having the highest rating from
either Standard & Poor’s

24



--------------------------------------------------------------------------------



 



Corporation or Moody’s Investors Service, Inc., (c) Bank’s certificates of
deposit issued maturing no more than one (1) year after issue, and (d) any other
investments administered through Bank and/or any Investments permitted by
Borrower’s investment policy, as amended from time to time, provided that such
investment policy (and any such amendment thereto) has been approved in writing
by Bank.
     “Permitted Liens” are:
     (a) Liens arising under this Agreement or other Loan Documents;
     (b) Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;
     (c) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Fifty Thousand Dollars ($50,000.00) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
     (d) Purchase money Liens securing no more than One Hundred Thousand Dollars
($100,000.00) in the aggregate amount outstanding (i) on equipment acquired or
held by Borrower incurred for financing the acquisition of the equipment, or
(ii) existing on equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the equipment;
     (e) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;
     (f) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (e), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase; and
     (g) Non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business.
     “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
     “Prime Rate” is the greater of (a) SVB’s most recently announced “prime
rate,” even if it is not SVB’s lowest rate, and (b) four percent (4.0%);
provided that the “Prime Rate” shall not exceed four percent (4.0%) unless and
until the “prime rate” as reported in the Wall Street Journal exceeds four
percent (4.0%).
     “Reconciliation Period” is each calendar month.
     “Registered Organization” is any “registered organization” as defined in
the Code with such additions to such term as may hereafter be made.
     “Required Permit” means a Permit (a) issued or required under Laws
applicable to the business of Borrower or any of its Subsidiaries or necessary
in the manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries or any drug application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of any Iluvien Product by any

25



--------------------------------------------------------------------------------



 



Borrower as such activities are being conducted by Borrower with respect to such
Iluvien Product at such time), and (b) issued by any Person from which Borrower
or any of its Subsidiaries have received an accreditation.
     “Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
     “Responsible Officer” is each of the Chief Executive Officer, President,
Chief Financial Officer and Controller of Borrower.
     “Restricted License” is any material license or other agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with Bank’s right to sell any
Collateral.
     “SEC Reports” is defined in Section 6.2(a).
     “Securities Account” is any “securities account” as defined in the Code
with such additions to such term as may hereafter be made.
     “Subordinated Debt” is indebtedness incurred by Borrower subordinated to
all of Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.
     “Subsidiary” is, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled directly or
indirectly by such Person or one or more of Affiliates of such Person.
     “Term Loan Agreement” is that certain Loan and Security Agreement among
Borrower, Bank and MidCap Financial, LLC, dated as of the Effective Date,
together with all documents delivered in connection therewith, as amended from
time to time.
     “Trademarks” means any trademark and servicemark rights, whether registered
or not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
     “Unused Line Facility Fee” is defined in Section 2.2.8.
     “Unused Line Facility Fee Commencement Date” is defined in Section 2.2.8.
     “U.S.” is the United States of America.
[Signature page follows.]

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the Effective Date.

          BORROWER:


ALIMERA SCIENCES, INC.
      By:   /s/ Richard S. Eiswirth, Jr.         Name:   Richard S. Eiswirth,
Jr.        Title:   Chief Operating Officer and Chief Financial Officer       
BANK:

SILICON VALLEY BANK
      By:   /s/ Scott McCarty         Name:   Scott McCarty        Title:   Vice
President     

27



--------------------------------------------------------------------------------



 



         

EXHIBIT A
     The Collateral consists of all of Borrower’s right, title and interest in
and to the following personal property:
     All goods, Accounts (including health-care insurance receivables),
Equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles (except as
provided below), commercial tort claims, documents, instruments (including any
promissory notes), chattel paper (whether tangible or electronic), cash, deposit
accounts, fixtures, letters of credit rights (whether or not the letter of
credit is evidenced by a writing), securities, and all other investment
property, supporting obligations, and financial assets, whether now owned or
hereafter acquired, wherever located; and all Borrower’s Books relating to the
foregoing, and any and all claims, rights and interests in any of the above and
all substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.
     Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired except to the extent that a
judicial authority (including a U.S. Bankruptcy Court) would hold that it is
necessary under applicable law to have a security interest in any of the
following in order to have a perfected lien and security interest in and to the
“IP Proceeds” defined below: any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished; any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same; trademarks, trade names, service marks, mask works, rights of use of any
name or domain names and, to the extent permitted under applicable law, any
applications therefor, whether registered or not; and operating manuals, trade
secret rights, clinical and non-clinical data, rights to unpatented inventions
(the “IP Collateral”); provided, however, the Collateral at all times (whether
or not the security interest in IP Collateral is effective as provided below)
shall include all Accounts, license and royalty fees and other revenues,
proceeds, or income arising out of or relating to any of the foregoing and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing (collectively, the “IP Proceeds”); provided, that, upon the
occurrence of an IP Lien Event (whether occurring prior to or after an IP
Release Event), the Collateral shall include all IP Collateral automatically and
without any further action of the parties, and this Agreement shall constitute a
security agreement for all purposes of the Code with respect to such IP
Collateral; and provided, further, upon the occurrence of an IP Release Event,
at Borrower’s sole cost and expense, Bank shall execute and deliver to Borrower
all releases, terminations and other instruments as may be necessary to release
Bank’s Lien in and to the IP Collateral, granted herein, including, without
limitation, UCC financing statement amendments and appropriate filings with the
U.S. Copyright Office and the U.S. Patent and Trademark Office.
     Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.

1



--------------------------------------------------------------------------------



 



EXHIBIT B
(SILICON VALLEY BANK LOGO) [g24903g2490301.gif]
SPECIALTY FINANCE DIVISION
Compliance Certificate
     I, an authorized officer of ALIMERA SCIENCES, INC. (“Borrower”) certify
under the Loan and Security Agreement (as amended, the “Agreement”) between
Borrower and Silicon Valley Bank (“Bank”) as follows (all capitalized terms used
herein shall have the meaning set forth in the Agreement):
Borrower represents and warrants for each Financed Receivable:
Each Financed Receivable is an Eligible Account;
Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;
The correct amount is on the Invoice Transmittal and is not disputed;
Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;
Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;
There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;
It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;
It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;
Bank has the right to endorse and/or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral; and
No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.
Additionally, Borrower represents and warrants as follows:
Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so would not
reasonably be expected to have a material adverse effect on Borrower’s business.
The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which or by which it is
bound in which the default would reasonably be expected to have a material
adverse effect on Borrower’s business.
Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.

1



--------------------------------------------------------------------------------



 



Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Borrower has not violated any laws,
ordinances or rules, the violation of which would reasonably be expected to have
a material adverse effect on Borrower’s business. None of Borrower’s or any
Subsidiary’s properties or assets have been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally. Borrower and each Subsidiary has timely filed all required tax returns
and paid, or made adequate provision to pay, all material taxes, except those
being contested in good faith with adequate reserves under GAAP. Borrower and
each Subsidiary has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all government
authorities that are necessary to continue its business as currently conducted
except where the failure to obtain or make such consents, declarations, notices
or filings would not reasonably be expected to have a materially adverse effect
on Borrower’s business.
Borrower is in compliance with the financial covenant set forth in Section 6.9
of the Agreement.
All other representations and warranties in the Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default.
IP Lien Event
Required: The sum of (a) Borrower’s unrestricted balance sheet cash and Cash
Equivalents in one or more Collateral Accounts over which Bank has obtained a
Control Agreement with respect to such Collateral Account, plus (b) Excess
Availability is less than the product of (y) six (6) times (z) the Monthly Cash
Burn Amount.

         
A.
  Unrestricted cash and Cash Equivalents maintained with Bank   $_____
 
       
B.
  Monthly Cash Burn Amount   $_____
 
       
C.
  Line B multiplied by 6   $_____

Is line A equal to or greater than Line C?
________ No: IP Lien Event occurred       ________ Yes: IP Lien Event did not
occur ________ Not Applicable
Section 6.2(i) and (j)
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date. Set forth below is a list of
material changes to the composition of the Intellectual Property (if no
registrations or material changes, state “None”).
 
 
The following is a list of all Required Permits obtained relating to such new
Iluvien Product (if no Required Permits obtained, state “None”).
 
 

2



--------------------------------------------------------------------------------



 



Sincerely,
ALIMERA SCIENCES, INC.
 
Signature
 
Title
 
Date
1242919.8

3